Opinion by
Chief Justice Hobson
Affirming.
Appellee Lucas was appointed revenue agent for the State at large by Gr. G-. Coulter, as auditor of public accounts, on August 28, 1902. Appellant Hager succeeded Coulter as auditor in January, 1904, and *312the only question presented by the appeal is whether Lucas holds for four years from the date of his appointment, or whether he may sooner be removed by the auditor without cause. Sec. 4258, Ky. Stats., 1903, is as follows: ‘ ‘ The auditor of public accounts may appoint a revenue agent in each county -of this Commonwealth, and may in addition appoint not exceeding four revenue agents from the State at large, whose term of office shall be four years.” Sec. 140, Ky. Stats., 1903, regulating the assistant auditor and auditor’s clerks, is as follows: “The term of office of the assistant auditor and clerks shall be the same as that of the auditor, and expire at the same time, unless they, or either of them are sooner'removed by him. No one shall be appointed to said offices who has not been a citizen and resident of this State for two years. They shall severally take the oath of office, and may be required by the auditor to execute to Mm bond,' with surety, for the faithful discharge of the duties of the office.”
It is insisted for the auditor that the revenue agents are in effect his clerks, appointed by him for the purpose of better discharging his duties in the collection of the State’s revenue; that they occupy toward him a personal relation; that one auditor should not have the power to appoint a number of these agents, and impose them upon his successor; that sec. 4258 should be read in connection with sec. 140, and be construed to mean that the term of the revenue agent expires with the term of the auditor who appointed him; and that it was intended by the Legislature, in giving them a term of four years, to give him the power to appoint them for the full period of his term. While this is an argument that might be addressed with great force to the Legislature, the language of the statute is free from ambiguity, and must be enforced *313according to its plain meaning. The first act creating auditor’s agents became a law April 29, 1880. It is provided they should be subject to removal at the pleasure of,the auditor. The statute has been several times amended and re-enacted previous to the act of 1902,.and in all of these previous acts they were subject to removal by the auditor; but the act of 1902, of which see. 4258, Ky. Stats., 1903, above quoted, is a part, was passed during the term of Gr. Gr. Coulter as auditor. The Legislature knew that his term would expire in about, two .years after that act was passed, and, with this knowledge, it expressly provided that their term of office shall be four years. By sec. 4259 they are required, before entering upon the discharge of the duties of the office, to take the oath required of other officers, and execute a bond to the Commonwealth of Kentucky. They are thus constituted officers of the Commonwealth, holding for a fixed term, and acting under a bond. Their duties are prescribed by law, and in many matters they may act independently of the auditor and without his consent, as in assessing omitted property under sec. 4241, Ky. Stats., 1903. The purpose of the Legislature seems to have been to make them more independent and to secure a better class of men, by giving them a definite term, for a man who is in business will not feel justified in giving up his business for an office whose term is entirely uncertain. There has been a session of the Legislature since the term of appellant began, and the act of 1902 was not amended or modified. The statute confers upon the auditor of public accounts the power to appoint one revenue agent in each county of the State, and, in addition, four such agents from the State at large. When the power of appointment has been exercised, it is exhausted, and no other appointment can be made *314during the term of the appointees, except in case of a vacancy.
Judgment affirmed.